—Order of disposition, Family Court, New York County (Mary Bednar, J.), entered on or about December 21, 2001, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that appellant had committed acts which, if committed by an adult, would constitute the crimes of petit larceny and criminal possession of stolen property in the fifth degree, and placed her with the New York State Office of Children and Family Services for a period of 12 months, unanimously affirmed, without costs.
The court’s placement of appellant was the least restrictive alternative placement consistent with her needs (see, Matter of Katherine W., 62 NY2d 947), based on factors such as appellant’s record of truancy, the previous PINS petition; appellant’s rejection from the Juvenile Intensive Supervision Program, and the psychiatric recommendation for placement outside of the community with close supervision. Concur—Tom, J.P., Buckley, Ellerin, Rubin and Gonzalez, JJ.